Exhibit 1 VOTING TRUST AGREEMENT AGREEMENT made as of March 13, 1997, among the several stockholders of Vishay Intertechnology, Inc., a corporation organized and existing under the laws of the State of Delaware (the “Corporation”), whose names are subscribed below (the “Existing Stockholders”), the several additional persons whose names are subscribed below (the “Potential Stockholders”; and, together with the Existing Stockholders, the “Stockholders”), Luella B. Slaner (“Slaner”), and Felix Zandman, as trustee (together with his successor in trust, the “Trustee”). W I T N E S S E T H: WHEREAS, the Existing Stockholders respectively own that number of shares of Class B Common Stock, $.10 par value per share (“Class B Common Stock”) of the Corporation, which is set forth opposite the respective Stockholders’ names on Exhibit A hereto, and may from time to time acquire additional shares of Class B Common Stock (all of such shares, whether now or hereafter owned by any Stockholder, together with the shares of Class B Common Stock now or hereafter owned by Slaner, being hereinafter referred to as “Shares”); and WHEREAS, the Potential Stockholders may from time to time acquire Shares; and WHEREAS, Slaner wishes to make certain arrangements with respect to the Shares owned by her; and WHEREAS, the Trustee has consented to act under this Agreement for the purposes herein provided; NOW, THEREFORE, the parties agree upon the following: 1. Agreement. Copies of this Agreement, and of every agreement supplemental hereto or amendatory hereof, shall be filed (a) in the office of the Trustee, c/o Vishay Intertechnology, Inc., 63 Lincoln Highway, P.O. Box 4004, Malvern, PA 19355, Attention: Felix Zandman, which copies shall be open to the inspection of the holder of a voting trust certificate issued pursuant hereto (the “Voting Trust Certificate”) or any party hereto during business hours, and (b) in the registered office of the Corporation, Dover, Delaware, which copies shall be open to inspection by any stockholder of the Corporation, any holder of a Voting Trust Certificate or the agent of either during business hours. Voting Trust Certificates shall be issued, received and held subject to all of the terms and provisions of this Agreement. Every person entitled to receive a Voting Trust Certificate, and its transferees and assigns, upon accepting such Voting Trust Certificate, shall be bound by the provisions of this Agreement. 2. Transfer of Shares to Trustee by Stockholders. Each Existing Stockholder shall deposit with the Trustee certificates representing all of the Shares beneficially owned by him. Each Stockholder shall deposit additional certificates representing any and all Shares subsequently acquired, as and when acquired, with the Trustee. All such certificates shall be endorsed, or accompanied by such instruments of transfer, so as to enable the Trustee to cause such certificates to be transferred into the name of the Trustee, as hereinafter provided. 3. Transfer of Shares to Trustee by Slaner. Slaner may, from time to time, in her sole discretion, deposit with the Trustee for the benefit of any Stockholder certificates representing any or all of the Shares beneficially owned by her. Slaner agrees that upon her death all Shares held by her at the time of death shall be deposited with the Trustee and her estate shall become a Stockholder for all purposes of this Agreement. All such certificates shall be endorsed, or accompanied by such instruments of transfer, so as to enable the Trustee to cause such certificates to be transferred into the name of the Trustee, as hereinafter provided. 4. Voting Trust Certificates. Upon receipt by the Trustee of the certificates representing any Shares and the transfer of the same into the name of the Trustee, the Trustee shall hold the same subject to the terms of this Agreement and shall thereupon issue and deliver to the appropriate Stockholder a Voting Trust Certificate for the Shares so deposited. All certificates representing Shares transferred and delivered to the Trustee pursuant to this Agreement shall be surrendered by the Trustee to the Corporation and cancelled, and new certificates therefor shall be issued to and held by the Trustee in the name of “Felix Zandman, as Voting Trustee” (or in the name of the then successor Trustee, if any, as Voting Trustee). The Voting Trust Certificates shall be in the form annexed hereto as Exhibit B and shall bear any legends with respect to the securities laws of the United States or any State borne by the underlying Shares. 5. Transfer of Certificates. The Voting Trust Certificates shall be transferable to the extent the Shares are transferable at the office of the Trustee in Malvern, Pennsylvania (or at such office as the Trustee may designate by an instrument in writing signed by him and sent by mail to the registered holders of the Voting Trust Certificates), on the books of the Trustee, by the registered owner thereof, either in person or by attorney thereunto duly authorized, upon surrender thereof, according to the rules established for that purpose by the Trustee; and the Trustee may treat the registered holder as the owner thereof for all purposes whatsoever, but he shall not be required to deliver new Voting Trust Certificates or, if applicable, certificates representing Shares without the surrender of the related Voting Trust Certificate. No transfer of a Voting Trust Certificate may be effected unless the Trustee receives proof of compliance with the provisions of this Agreement and any legal opinion or other documentation reasonably required by the Trustee.
